MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                            FILED
regarded as precedent or cited before any                              Mar 09 2018, 9:09 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Yvette M. LaPlante                                       Curtis T. Hill, Jr.
Keating & LaPlante, LLP                                  Attorney General of Indiana
Evansville, Indiana
                                                         Katherine Cooper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Lucretia Mae Joyce,                                      March 9, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         82A01-1710-CR-2292
        v.                                               Appeal from the Vanderburgh
                                                         Superior Court
State of Indiana,                                        The Honorable Keith A. Meier,
Appellee-Plaintiff.                                      Special Judge
                                                         Trial Court Cause No.
                                                         82D02-1605-CM-3117



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 82A01-1710-CR-2292 | March 9, 2018            Page 1 of 4
                                       Statement of the Case
[1]   Lucretia Joyce appeals her conviction for criminal trespass, as a Class A

      misdemeanor, following a bench trial. Joyce presents a single issue for our

      review, namely, whether the State presented sufficient evidence to support her

      conviction. We affirm.


                                 Facts and Procedural History
[2]   On May 26, 2016, Joyce’s son was being tried in Judge Pigman’s courtroom at

      the Vanderburgh County Courthouse. Joyce arrived in the courtroom “in a

      loud manner” and the judge admonished her to be quiet. Tr. at 7. Joyce left

      the courtroom, but soon reentered, again making noise. At that point, John

      Helfrich, a Deputy Sheriff for Vanderburgh County who was providing

      courtroom security, attempted to get Joyce to leave the courtroom with him,

      but she did not want to leave and was being loud and disruptive. Deputy

      Helfrich “coax[ed]” her through the doorway by placing his hand on the small

      of her back. Id. at 8. Once in the hallway, Joyce “had a fit.” Id. Deputy

      Helfrich told Joyce that she had to leave the building, but she refused to leave.

      Deputy Helfrich was eventually able to get Joyce to move outside of the

      courthouse building, and he told her that “she had to leave the property.” Id. at

      32. Again, Joyce refused. Once outside, rather than leaving the property,

      Joyce stopped just outside the door to the courthouse and put her purse down

      on a stone wall abutting a stairway. Deputy Helfrich arrested Joyce.




      Court of Appeals of Indiana | Memorandum Decision 82A01-1710-CR-2292 | March 9, 2018   Page 2 of 4
[3]   The State charged Joyce with criminal trespass, resisting law enforcement, and

      disorderly conduct, each as Class A misdemeanors. Following a bench trial,

      the trial court found Joyce guilty of criminal trespass, as a Class A

      misdemeanor,1 and sentenced her to one year with sixty days executed and the

      balance suspended to probation. This appeal ensued.


                                       Discussion and Decision
[4]   Joyce contends that the State presented insufficient evidence to support her

      conviction. In reviewing the sufficiency of the evidence, we consider only the

      evidence and reasonable inferences most favorable to the conviction, neither

      reweighing the evidence nor reassessing witness credibility. Griffith v. State, 59

      N.E.3d 947, 958 (Ind. 2016). We will affirm the judgment unless no reasonable

      fact-finder could find the defendant guilty. Id.


[5]   To prove criminal trespass, as a Class A misdemeanor, the State was required

      to show that Joyce, not having a contractual interest in the property, knowingly

      or intentionally refused to leave the courthouse after having been asked to leave

      by Deputy Helfrich. Ind. Code § 35-43-2-2 (2015). On appeal, Joyce contends

      that the State did not present evidence that she was on courthouse property

      when Deputy Helfrich asked her to leave. Joyce also contends that the State

      did not prove that she was given a “clear directive” that she had to leave the




      1
        The trial court found Joyce not guilty of resisting law enforcement, and the court “set aside” the judgment
      on the disorderly conduct charge. Appellant’s App. Vol. II at 37.

      Court of Appeals of Indiana | Memorandum Decision 82A01-1710-CR-2292 | March 9, 2018               Page 3 of 4
      courthouse grounds. Appellant’s Br. at 12. We address each contention in

      turn.


[6]   Joyce first states that she “was moved to an outdoor area” of the courthouse

      when she was asked to leave the courthouse. Id. at 11. And she asserts that

      “[n]o evidence was presented to show who owned that outdoor area” and,

      therefore, that the State “failed to prove a material element of the crime—that it

      was the landowner or his agent that made the request to leave.” Id. But the

      surveillance video shows that, rather than leaving the courthouse premises,

      Joyce stopped near the top of the courthouse steps immediately outside the

      door to the courthouse. That area of the courthouse was within the curtilage of

      the building. We reject Joyce’s contention on this issue.


[7]   Joyce also states that “there is no evidence that the Deputy told Joyce to leave

      the grounds specifically.” Appellant’s Br. at 11. But Deputy Helfrich testified

      that, once Joyce stopped outside on the courthouse steps, he told her that she

      had to “leave the property.” Tr. at 32. Again, Joyce was on the curtilage at

      that point, which was clearly still courthouse property. Joyce’s contentions on

      appeal amount to a request that we reweigh the evidence, which we cannot do.

      The State presented sufficient evidence to support her conviction for criminal

      trespass.


[8]   Affirmed.


      Mathias, J. and Barnes, J., concur.


      Court of Appeals of Indiana | Memorandum Decision 82A01-1710-CR-2292 | March 9, 2018   Page 4 of 4